 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LIPSEY, JR.,                              No. 1:18-cv-00767-NONE-HBK (PC)

12                        Plaintiff,                        ORDER ADOPTING FINDINGS AND
                                                            RECOMMENDATIONS AND
13            v.                                            DENYING DEFENDANTS’ MOTION TO
                                                            REVOKE PLAINTIFF’S IN FORMA
14    DR. DEPOVIC, et al.,                                  PAUPERIS PRIVILEGE

15                        Defendants.                       (Doc. Nos. 31, 40)

16

17           On June 28, 2018, the then-assigned magistrate judge granted plaintiff’s application to
18   proceed in forma pauperis (“IFP”) in this action. (Doc. No. 9.) Defendants then moved on April
19   13, 2020 to revoke plaintiff’s IFP status, arguing plaintiff is a three-strikes litigant barred from
20   proceeding in forma pauperis in this action under 28 U.S.C. § 1915(g). (Doc. No. 31.) Plaintiff
21   filed an opposition to that motion, to which defendants filed a reply, followed by plaintiff’s sur-
22   reply. (Doc. Nos. 33, 34, 35.) On May 27, 2021, the assigned magistrate judge recommended
23   that the court deny defendants’ motion because defendants failed to identify three dismissal order
24   qualifying under the statute as strikes that plaintiff had accrued prior to filing the instant action.
25   (Doc. No. 40.) Defendants did not object to findings and recommendations, and the period to do
26   so has now passed. (See docket.)
27           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a
28   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

                                                        1
 1   and recommendations to be supported by the record and proper analysis.

 2          Accordingly,

 3          1. The findings and recommendations entered on May 27, 2021, (Doc. No. 40), are

 4               adopted;

 5          2. Defendants’ motion to revoke plaintiff’s in forma pauperis status (Doc. No. 31), is

 6               denied;

 7          3. This case is referred back to the assigned magistrate judge for further proceedings

 8               consistent with this order.

 9   IT IS SO ORDERED.
10
        Dated:     July 14, 2021
11                                                    UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
